Citation Nr: 1759409	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-21 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a left shoulder disability.

2. Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 3, 1979 to August 3, 1979 and from October 1980 to October 1983, with subsequent service in the Army Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to the adjudication of the issues on appeal.

The Veteran contends that he injured his shoulders on March 19, 1995 during active duty for training (ACDUTRA).  Specifically, the Veteran contends that he was injured when he was hit with a piece of wood after unloading a truck.  The Board initially notes that while the evidence of record includes a formal finding of unavailability of line of duty records regarding the Veteran's left shoulder injury, and some of the Veteran's service personnel and service treatment records are associated with the claims folder, his dates of Army Reserve service have not been verified.  Therefore, a remand is required to make a determination as to whether the Veteran was serving on ACDUTRA at the time of the alleged injury.

Additionally, the Veteran's STRs document shoulder pain in November 2002, arthritis in his shoulders in November 2003, and degenerative arthritis of the left shoulder in April 2005.  The Veteran's VA treatment records document right shoulder pain, and diagnoses of left rotator cuff tendinopathy, left AC joint arthropathy, and degenerative arthritis of the left acromioclavicular joint.   Based upon the Veteran's competent lay statements, as well as the service treatment records, and VA treatment records documenting complaints of and treatment for the disabilities claimed, the Veteran should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2. Verify the Veteran's periods of service in the Army Reserves, to include a list of his dates of ACDUTRA and INACDUTRA service.  The AOJ should document all efforts made to do so.  If the dates cannot be verified, the claims file should be annotated to reflect such and the Veteran and her representative notified of such.

3. Schedule the Veteran for a VA examination to determine the nature, etiology, and date of onset of any bilateral shoulder disability.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disabilities, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

   (a) Does the Veteran have a current diagnosis of a bilateral shoulder disability?  In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the February 2009 claims for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis of a bilateral shoulder disability at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  The examiner is asked to specifically discuss the diagnoses of record including left rotator cuff tendinopathy, left AC joint arthropathy, and degenerative arthritis of the left acromioclavicular joint.

   (b) Is it at least as likely as not (50 percent probability or greater) that any diagnosed bilateral shoulder disability was incurred in or is otherwise related to service?  The examiner is asked to specifically discuss the Veteran's contention that he injured his shoulders on March 19, 1995 during active duty for training when he was hit with a piece of wood in his back after unloading a truck.  The examiner is also asked to specifically discuss the complaint of shoulder pain and the diagnoses of arthritis noted in the Veteran's STRs.

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

4. Readjudicate the claim on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




